                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                        CRIMINAL ACTION NO. 17-00295-01

VERSUS                                          JUDGE S. MAURICE HICKS, JR.

PAUL ANDREW TALLEY (01)                         MAGISTRATE JUDGE HORNSBY


                                       ORDER

       The Report and Recommendation of the Magistrate Judge having been

considered, and the parties having waived their objections thereto;

       It is hereby ordered, adjudged, and decreed that Defendant’s guilty plea is

accepted, and the court hereby adjudges Defendant guilty of the offense charged in Count

1 of the Indictment.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 30th day of April, 2019.
